FILED
                             NOT FOR PUBLICATION                            OCT 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TONY FRENCH,                                     No. 12-36038

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01108-JO

  v.
                                                 MEMORANDUM *
SNAKE RIVER CORRECTIONAL
INSTITUTION; T. PAYNE, Officer,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Oregon state prisoner Tony French appeals pro se from the district court’s

judgment in his 42 U.S.C. § 1983 action alleging violations of his First and Eighth

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal for failure to exhaust administrative remedies and for clear error

any underlying factual findings. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.

2003). We affirm.

      The district court properly dismissed French’s action without prejudice

because French did not properly exhaust his administrative remedies before filing

suit. See Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules). French’s argument on appeal that his grievances and related papers were

“mysteriously” lost is unpersuasive.

      AFFIRMED.




                                          2                                   12-36038